Exhibit 10.1

 

LOGO [g50675st_6.jpg]

July 17, 2015

VIA EMAIL

Jimmy S.H. Lee

Mercer International Inc.

Suite 1170 – 700 West Pender Street

Vancouver, B.C. V6C 1G8

Dear Jimmy:

 

Re:

Amendment to Employment Arrangements

 

Pursuant to our previous discussions, the board of directors (the “Board”) of
Mercer International Inc. (the “Company”) are very pleased to confirm your
transition from your current position as President, Chief Executive Officer and
Chairman of the Company to Executive Chairman of the Company on the revised
terms and conditions outlined below:

 

New Title:

Executive Chairman of the Board

Start Date:

July 20, 2015 (the “Effective Date”)

Duties:

As Executive Chairman of the Board, you will be responsible for developing the
Company’s overall corporate strategy, providing leadership and building
consensus, in conjunction with the chief executive officer of the Company
(“CEO”), in the development of the Company’s overall strategic plan, capital
markets activities and corporate development initiatives within the context of
the corporate strategy. You will primarily act as a key driver of the
development of the strategy and the CEO will be primarily responsible for the
execution of the strategy.

 

Your specific duties will be as set forth under the section “Terms of Reference
for the Executive Chairman of the Board of the Company”, a copy of which forms
part of the Company’s amended Corporate Governance Guidelines.

 

MERCER INTERNATIONAL INC

SUITE 1120, 700 WEST PENDER STREET, VANCOUVER, BC V6C 1G8 T: (604) 684-1099 F:
(604) 684-1094

14900 INTERURBAN AVENUE SOUTH, SUITE 282 SEATTLE, WASHINGTON 98168 T: (206) 674
4639 F: (206) 674 4629



--------------------------------------------------------------------------------

Base Salary:

Euro 463,500 per year, subject to annual review (effective July 31, 2015).

Annual Bonus:

In addition to your base salary, you shall be eligible to receive in respect of
each fiscal year (or portion thereof) additional variable cash compensation, in
an amount, if any, determined by the Board.

LTIP Awards

As Executive Chairman of the Board, you will receive up to 100% of the maximum
awards available to you under the Company’s long-term incentive plan.

Benefits:

As Executive Chairman of the Board, you shall continue to receive all of the
benefits and perquisites currently provided to you by the Company.

Vacation:

Your annual vacation entitlement will remain unchanged.

Change of Control:

The change of control provisions in your current employment contract with the
Company will remain unchanged.

Miscellaneous:

This letter shall be read together with your current employment agreement and
together they set out the entire agreement in respect of your employment by the
Company and supersede and replace in its entirety any and all prior commitments,
agreements and understandings, whether written or oral. This letter shall be
interpreted and construed in accordance with the laws of British Columbia. This
letter may be signed in counterparts and by facsimile or email transmission.

[Remainder of this page intentionally left blank.]

 

MERCER INTERNATIONAL INC

SUITE 1120, 700 WEST PENDER STREET, VANCOUVER, BC V6C 1G8 T: (604) 684-1099 F:
(604) 684-1094

14900 INTERURBAN AVENUE SOUTH, SUITE 282 SEATTLE, WASHINGTON 98168 T: (206) 674
4639 F: (206) 674 4629



--------------------------------------------------------------------------------

The Board is extremely pleased that you will become the Executive Chairman of
the Board of our Company. Together, we will continue to expand the Company’s
position as one of the largest publicly traded producers of market northern
bleached softwood kraft pulp in the world.

 

Very truly yours,

MERCER INTERNATIONAL INC.

By:

/s/ Eric Lauritzen

Name:

Eric Lauritzen

Title:

Lead Director

I have read and accept this amendment to my employment arrangements as of the
20th day of July, 2015.

 

/s/ Jimmy S. H. Lee

Jimmy S.H. Lee

 

MERCER INTERNATIONAL INC

SUITE 1120, 700 WEST PENDER STREET, VANCOUVER, BC V6C 1G8 T: (604) 684-1099 F:
(604) 684-1094

14900 INTERURBAN AVENUE SOUTH, SUITE 282 SEATTLE, WASHINGTON 98168 T: (206) 674
4639 F: (206) 674 4629